ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: a method for measuring an aircraft skin based on a large-scale point cloud comprising calculating a point cloud density of each point in an aircraft skin point cloud; 2) dividing seam and non-seam point clouds according to a discrepancy of the calculated point cloud density; 3) selecting a measuring point from the point cloud of the seam area; extracting a section at the point; projecting a certain range of the seam and non-seam point clouds to the section; acquiring a projected point cloud; and 4) constructing a calculation model of flush and gap; and calculating the flush and the gap of the aircraft skin seam at the measuring point according to the projected point cloud and the calculation model.
In the closest prior art of record, Mosca discloses a RANSAC-based method for detecting aircraft defects by using a 3d point cloud on Page 403, Introduction Section, Last paragraph.
However, Mosca fails to teach or suggest constructing a calculation model of a flush and gap by dividing the projected points of the seam area and non seam area through Euclidean clustering and using those points to fit a circle using a RANSAC circle fitting algorithm in which 2 different gap and flush values are calculated via the fitting straight line and taking the average of the two gap and flush measurements. 
Tran discloses a gap and flush measurement using monocular structured multi-line light vision and feature circle extraction on page 2436, section 3.3, paragraph 1.
However, Tran fails to teach or suggest constructing a calculation model of a flush and gap by dividing the projected points of the seam area and non seam area through Euclidean clustering and using those points to fit a circle using a RANSAC circle fitting algorithm in which 2 different gap and flush values are calculated via the fitting straight line and taking the average of the two gap and flush measurements. 
However, even if combined with Mosca, Tran fails to teach or suggest constructing a calculation model of a flush and gap by dividing the projected points of the seam area and non seam area through Euclidean clustering and using those points to fit a circle using a RANSAC circle fitting algorithm in which 2 different gap and flush values are calculated via the fitting straight line and taking the average of the two gap and flush measurements. The remaining prior art of record does not cure the above deficiencies. 
Because the cited art of record does not teach or suggest each and every feature of independent claim 1, the claim is allowed. Claims 2-6 and 8 are allowed by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663